753 N.W.2d 207 (2008)
In re LESLIE E. TASSELL TRUSTS.
Krystyna W. Cotter, individually and as guardian of her son, Harry Cotter, Petitioner-Appellant,
v.
Estate of Leslie E. Tassell, Deceased, Joyce S. Wisner and David C. Bottrall, Co-Trustees of the Leslie E. Tassell Trust and Co-Personal Representatives of the Estate of Leslie E. Tassell, Deceased, and Founders Trust Personal Bank, Trustee of the Krystyna W. Cotter Trust #2, Respondents-Appellees.
Docket No. 136272. COA No. 279543.
Supreme Court of Michigan.
July 29, 2008.
On order of the Court, the application for leave to appeal the March 10, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.